PER CURIAM.
Sylvester Crudup appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Crudup v. Seay, No. CA-02-755-2 (E.D.Va. Oct. 18, 2002). We dispense with oral argument because the *182facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.